NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

LEONEL CANTU LOPEZ,                              No. 08-17574

               Plaintiff - Appellant,            D.C. No. 2:04-cv-00822-LKK-
                                                 KJM
  v.

D. K. BUTLER, Warden; et al.,                    MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Leonel Cantu Lopez, a California state prisoner, appeals pro se from the

district court’s summary judgment for defendant in his 42 U.S.C. § 1983 action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
                                                                                 08-17574
alleging that he was unlawfully housed in administrative segregation and subjected

to excessive force. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review

de novo an order granting summary judgment, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendant on

Lopez’s due process and Eighth Amendment claims because Lopez failed to raise a

triable issue as to whether the defendant caused the violations Lopez alleges. See

Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“The inquiry into causation

must be individualized and focus on the duties and responsibilities of each

individual defendant whose acts or omissions are alleged to have caused a

constitutional deprivation.”).

      Lopez’s remaining contentions are unpersuasive.

      AFFIRMED.




IL/RESEARCH
                                                                              08-17574